United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-2299
                                     ___________

United States of America,             *
                                      *
           Appellee,                  *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
William Mansfield, also known as      *
William H. Mansfield,                 *      [UNPUBLISHED]
                                      *
           Appellant.                 *
                                 ___________

                              Submitted: February 8, 2010
                                 Filed: May 13, 2010
                                  ___________

Before RILEY,1 Chief Judge, SMITH and SHEPHERD, Circuit Judges.
                               ___________

PER CURIAM.

       At issue in this appeal is whether the district court2 clearly erred in imposing a
four-level increase to William Mansfield’s base offense level pursuant to United
States Sentencing Guidelines (U.S.S.G. or Guidelines) § 2K2.1(b)(6) for possession


      1
       The Honorable William Jay Riley became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2010.
      2
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
of a firearm in connection with another felony offense. This is the second time we
have considered Mansfield’s case. See United States v. Mansfield, 560 F.3d 885 (8th
Cir. 2009). We previously remanded the case to the district court to make a specific
finding on “whether Mansfield’s firearm facilitated, or had the potential to facilitate,
his underlying drug possession offense.” Id. at 888. On remand, the district court
again imposed the four-level increase, finding the firearm “facilitated, or had the
potential to facilitate, i.e., protect, the heroin possessed by Mansfield.” Mansfield
again appeals, and we affirm.

I.    BACKGROUND
      We recite the facts as stated in our previous opinion.

             On April 23, 2006, in response to a report of automatic gunfire,
      sheriff deputies were dispatched to Mansfield’s residence. Upon arrival,
      the deputies asked Mansfield if he had discharged any weapons.
      Mansfield replied, “No.” The deputies then inquired if Mansfield had
      identification. Mansfield informed the deputies he had identification in
      his bedroom, and allowed the deputies to accompany him to retrieve the
      identification. In the bedroom, the deputies observed a loaded pistol on
      the nightstand as Mansfield attempted to conceal the pistol with a pillow.
      The deputies handcuffed Mansfield for officer safety. The deputies
      asked Mansfield if he had any other weapons in the residence. Mansfield
      answered affirmatively and led the deputies to a closet where two rifles
      were located. One rifle receiver contained parts that converted the
      weapon to a fully automatic M-16 machine gun. The barrel of this rifle
      was “hot to the touch,” indicating the rifle had been fired recently.
      When asked, Mansfield acknowledged he knew the automatic machine
      gun was illegal. The deputies confiscated the weapons and ammunition.
      Mansfield, the sole caregiver for his elderly mother, was not then
      arrested.

            Later that same night, deputies were dispatched to Mansfield’s
      residence for another shots fired call. Mansfield denied firing any
      weapons, saying he had no more firearms. After obtaining consent to
      conduct a search, the deputies located another semi-automatic rifle. The

                                          -2-
deputies arrested Mansfield for possessing an illegal machine gun and
being a felon in possession of firearms.

       On May 22, 2006, deputies were again dispatched to the Mansfield
residence after receiving a report concerning a fight and a man passed
out in Mansfield’s bathroom. When the deputies arrived, Mansfield was
sweating profusely and appeared to be agitated. Mansfield claimed only
he and his mother were present. The deputies pushed past Mansfield and
proceeded to the bathroom, finding a man lying unconscious on the
floor. While paramedics were attempting to revive the man, a deputy, at
the request of the paramedics, retrieved towels from the bathroom.
Wrapped inside the towels was a syringe containing a brown liquid, later
identified as heroin.

       On May 24, 2006, officers executed a search warrant on the
Mansfield residence. A clear bag, containing twenty-six individual
packets of heroin, was found inside the toilet in Mansfield’s bathroom.
Among other things, the officers also found: five syringes, $252 in
United States currency, three pages containing notes regarding apparent
drug sales, two .45 caliber magazines, various ammunition, a letter
referring to marijuana cultivation, and a 9 mm pistol with three loaded
magazines. The pistol was discovered in a locked trunk in a basement
closet, separate from the heroin found in the main floor bathroom.

       Mansfield was indicted on two counts of being a felon and drug
user in possession of firearms, in violation of 18 U.S.C. §§ 922(g)(1), (3)
and 924(a)(2); possession of a machine gun, in violation of 18 U.S.C.
§§ 922(o)(1), 921(a)(23), and 924(a)(2); and possession with the intent
to distribute heroin, in violation of 21 U.S.C. § 841(a)(1). As part of a
written plea agreement, Mansfield entered a plea of guilty to three of the
four counts of the indictment. In return, the government dismissed the
charge for possession with intent to distribute heroin.

      Following his guilty plea, Mansfield was sentenced on March 4,
2008. At sentencing, the district court imposed a four-level increase to
Mansfield’s base offense level pursuant to the advisory [Guidelines]
§ 2K2.1(b)(6). Mansfield objected, disputing the existence of a


                                   -3-
      connection between his possession of the firearms and the drugs. In
      ruling on Mansfield’s objection, the district court stated:

             I’m familiar with the additional case law in addition to the
             case cited by defense counsel and when I consider that case
             law and then the totality of what was going on there, the
             activity at the house, the multiple gun incidents, the
             multiple gun seizures, the drug activity and then this gun
             with ammunition found at that point, I’m going to find that
             it is in connection with and deny your objection to that.

Mansfield, 560 F.3d at 886-87. The district court sentenced Mansfield to 78 months
imprisonment. Id. at 886.

        Mansfield appealed the district court’s judgment, claiming the district court
erred in imposing the four-level enhancement. Id. at 887. We reversed and remanded
to the district court with instructions “to determine whether Mansfield’s firearm
facilitated, or had the potential to facilitate, his underlying drug offense.” Id. at 888.

       The district court resentenced Mansfield in May 2009. At the resentencing
hearing, the government presented testimony from Investigator Larry Keen of the
Southwest Missouri Drug Task Force. Investigator Keen participated in the execution
of the search warrant at Mansfield’s residence on May 24, 2006. According to
Investigator Keen, Mansfield was located near a bathroom when the officers entered
his residence. The officers then searched the bathroom and found twenty-six small
wax bags containing heroin floating in the toilet. Officers discovered a 9 mm pistol
with three loaded magazines in a trunk in the basement and a bullet proof vest and
helmet in another room of the house. Investigator Keen estimated from where
Mansfield was positioned in the residence, Mansfield would have been able to access
the firearm and loaded magazines within a minute “if [he] were in a hurry.”




                                           -4-
       At the conclusion of the two-day hearing, the district court once again found a
four-level increase was appropriate pursuant to U.S.S.G. § 2K2.1(b)(6). The district
court observed the twenty-six bags of heroin found floating in the toilet “was a large
supply and there was a reason to protect it and [Mansfield] was doing that.” Based on
the evidence in the record, the district court made a specific finding that the firearm
in the trunk “was there . . . to facilitate and have the potential to facilitate the
protection of that quantity of heroin.” The district court subsequently entered a
detailed sentencing memorandum reiterating the bases of its finding. Mansfield was
again sentenced to 78 months imprisonment.

II.   DISCUSSION
      “We review de novo the district court’s application of the . . . Guidelines, and
we review for clear error the district court’s factual findings.” United States v.
Guiheen, 594 F.3d 589, 591 (8th Cir. 2010) (quoting United States v. Betts, 509 F.3d
441, 445 (8th Cir. 2007)). “The district court’s determination that the defendant
possessed the firearm[] in connection with another felony is a factual finding that we
review for clear error.” Id. (quoting United States v. Bates, 561 F.3d 754, 758 (8th
Cir. 2009)). “A finding is clearly erroneous ‘only if we have a definite and firm
conviction that a mistake has been made.’” Id. (quoting United States v. Byas, 581
F.3d 723, 725 (8th Cir. 2009)).

         Section 2K2.1(b)(6) advises, “If the defendant used or possessed any firearm
or ammunition in connection with another felony offense . . . increase [the base
offense level] by 4 levels.” The four-level increase should be “appl[ied] if the firearm
. . . facilitated, or had the potential of facilitating, another felony offense.” U.S.S.G.
§ 2K2.1(b)(6) cmt. n.14(A) (emphasis added). If the underlying felony is drug
trafficking, “Application Note 14(B) mandates application of the adjustment if guns
and drugs are in the same location.” United States v. Blankenship, 552 F.3d 703, 705
(8th Cir. 2009). “If the underlying drug offense is for simple possession, the district
court may still apply the adjustment, but only after making a finding that the firearm

                                           -5-
facilitated the drug offense.” Id. The district court’s finding may be based on a
preponderance of the evidence. See United States v. Bridges, 569 F.3d 374, 377 (8th
Cir. 2009).

       The transcript of the resentencing hearing and the district court’s subsequent
memorandum make clear the district court understood its task and carefully
considered counsels’ arguments and the evidence in the record. The district court
(1) discussed the context and proximity in which the large quantity of heroin and the
firearm with the three loaded magazines were found; (2) noted four other firearms had
been seized from Mansfield’s residence approximately a month before the search
warrant was executed, giving Mansfield incentive to hide this firearm in a secure
place; and (3) pointed out that, because Mansfield had such a large quantity of heroin
in his home, he had motive to protect it. For these reasons, the district court made a
specific finding that Mansfield’s firearm facilitated, or had the potential to facilitate,
his possession of heroin. The district court adequately articulated specific reasons for
its finding, and that finding is supported by substantial evidence in the record. We
cannot say the district court clearly erred in making this finding. See Guiheen, 594
F.3d at 591.

III.   CONCLUSION
       We affirm the judgment of the district court.
                       ______________________________




                                           -6-